DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-5 were originally presented having a filing date of 24 March 2020 and claiming priority to Japanese Patent Application No. 2019-090773 that was filed on 13 May 2019.
This is the first Office action on the merits. Claims 1-5 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements that were filed on 24 March 2020 and 01 August 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “drive unit for causing the moving vehicle to run” in claim 4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Page 10, lines 9-13 of the Applicant’s specification sets forth the corresponding structure of the generic placeholder term “drive unit” recited in Claim 4.  
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP 2004222851 A), hereinafter referred to as “Sasaki”.
Regarding claim 1, Sasaki teaches An information processing device that manages running of a moving vehicle that contains a bed on which an examinee is laid and capable of running autonomously (see at least Sasaki [0001] “The present invention enables a medical bed to be automatically moved to a destination room, an examination room, or the like in a hospital”), 
the information processing device comprising: 
a control unit (see at least Sasaki Fig. 1 “controller 3”, [0028] “The medical bed 1 is transported in the hospital by a nurse N who operates the controller 3, whereby the patient P lying on the medical bed 1 is moved to a predetermined destination by the self-propelled medical bed 1”) that carries out
acquisition of an exam schedule of the examinee (see at least Sasaki [0004] “By inputting the destination at the terminal operation unit”, [0007] “the intended destination (examination room, treatment room, sickroom, etc.)”), 
generation of a movement instruction signal for moving the moving vehicle to a place of exam, based on the exam schedule (see at least Sasaki [0009] “According to the second aspect of the present invention, after the moving purpose is set in the setting means, the driving means and the steering means are controlled by the control means so as to automatically travel to the moving destination.”, [0034] “This lateral movement operation is performed by an input operation of the controller 3”), and 
transmission of the movement instruction signal to the moving vehicle (see at least Sasaki [0009] “According to the second aspect of the present invention, after the moving purpose is set in the setting means, the driving means and the steering means are controlled by the control means so as to automatically travel to the moving destination.”, [0041] “Thus, input signals from the controller 3 and the terminal operation unit 8 are input to the control unit 6d via the input signal processing unit 6a of the control device 6.”).
Regarding claim 3, Sasaki teaches the information processing device according to claim 1 as shown above. Sasaki further teaches wherein the control unit of the information processing device carries out acquisition of the number of other examinees waiting to be examined at the place of exam, and generation of the movement instruction signal based on the exam schedule and the number of waiting examinees (see at least Sasaki [0054] “In addition, the screen 21 of the terminal operation unit 8 includes information on the treatment room, the examination room, the condition of the ward and the doctor in the hospital, the layout information of each floor in the hospital (including the floor layout in the hospital to be transported), Information on the patient's medical record (electronic medical record) and its precautions, information on the self-diagnosis function, navigation information indicating the current position of the patient, and on which floor or position other medical beds are running or waiting in the hospital Information about the hospital, the information about the floor layout in the hospital to be transported, and the like can be displayed, so that the efficiency of medical work can be greatly improved.”).
Regarding claim 4, Sasaki teaches A moving vehicle that contains a bed on which an examinee is laid, and that is able to run autonomously, the moving vehicle comprising: 
a drive unit for causing the moving vehicle to run (see at least Sasaki [0042] “drive/steering output unit 6e”); and 
a control unit that controls the drive unit, wherein the control unit carries out reception of a movement instruction signal generated based on an exam schedule of the examinee, from another information processing device (see at least Sasaki [0042] “Next, the control device 6, which is a main component of the self-propelled control system, will be described. The control device 6 includes an input signal processing unit 6a… The input signal processing unit 6a receives a command signal related to destination information from the controller 3 or the terminal operation unit 8, and the guide signal processing unit 6b receives a signal related to travel information detected by the guide sensor 9a) and control of the drive unit based on the movement instruction signal to cause the moving vehicle to autonomously run to a place of exam (see at least Sasaki [0043] “The control unit 6d calculates the destination based on the destination information input from the input signal processing unit 6a and the travel information input from the guide signal processing unit 6b, and outputs the result to the drive / steering output unit 6e.”).
Regarding claim 5, Sasaki teaches An information processing method that is carried out by an information processing device that manages running of a moving vehicle that contains a bed on which an examinee is laid and that is able to run autonomously, the information processing method comprising: 
a step of acquiring an exam schedule of the examinee (see at least Sasaki [0004] “By inputting the destination at the terminal operation unit”, [0007] “the intended destination (examination room, treatment room, sickroom, etc.)”);
a step of generating a movement instruction signal based on the exam schedule (see at least Sasaki [0009] “According to the second aspect of the present invention, after the moving purpose is set in the setting means, the driving means and the steering means are controlled by the control means so as to automatically travel to the moving destination.”, [0034] “This lateral movement operation is performed by an input operation of the controller 3”); and 
a step of transmitting the movement instruction signal to the moving vehicle (see at least Sasaki [0009] “According to the second aspect of the present invention, after the moving purpose is set in the setting means, the driving means and the steering means are controlled by the control means so as to automatically travel to the moving destination.”, [0041] “Thus, input signals from the controller 3 and the terminal operation unit 8 are input to the control unit 6d via the input signal processing unit 6a of the control device 6.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO 2019-22554 A1), hereinafter referred to as “Jeon”.
Jeon is considered analogous to the claimed invention because they are in the same field of autonomous medical beds (see MPEP 2141.01(a)).
Regarding claim 2, Sasaki teaches the information processing device according to claim 1 as shown above. Sasaki does not teach but Jeon teaches wherein the control unit of the information processing device carries out acquisition of biological information on the examinee from the moving vehicle, and adjustment of the exam schedule based on the biological information (see at least Jeon page 5, paragraph 3 line 3 – paragraph 5 “For example, the management server 200 may send information about medicines to be administered to the patients of the medical smart bed 100 to the medical smart bed 100, and may also transmit information from the peripheral device 500, And transmits a warning to the medical smart bed 100 in the form of a warning or a notification that there is a problem in the pulse of the patient aboard the specific medical smart bed 100. [ In addition, the management server 200 can transmit information that the medical smart bed 100 needs to be moved to the treatment room, and at this time, information on which treatment room is to be moved can be transmitted together with the treatment room). The peripheral device 500 may be a medical device that measures the health status of patients on board the medical smart bed 100. For example, it may be a device for measuring the biometric information of a patient such as body weight, body temperature, pulse, electrocardiogram or blood pressure, but is not limited thereto. The peripheral device 500 includes a communication unit for communicating with other configurations shown in Fig. Through this communication unit, the peripheral device 500 can transmit the biometric information of the patient to the medical smart bed 100 or the management server 200.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasaki to include “wherein the control unit of the information processing device carries out acquisition of biological information on the examinee from the moving vehicle, and adjustment of the exam schedule based on the biological information” as disclosed in Jeon. At the time the invention was filed, one of ordinary skill in the art would have bene motivated to incorporate Sasaki’s management and control of the movement of an autonomous hospital bed to a destination within a hospital with Jeon’s monitoring of the health status of the patient and actions based on the health status so that the patient can receive timely care during an emergency (see at least Jeon page 2, paragraph 3, lines 1-8 “If the condition of the patients checked by the convenience device is not good, the medical staff should be able to be called immediately. In addition, it should be possible to intuitively indicate which patient's condition is not good among many patients. If the time is delayed until the medical staff is called, or if there is a delay in understanding where the patient is in bad condition, the patient may experience a sudden deterioration in the condition and lead to death. That is, when an emergency occurs to a patient, it should be notified to the medical staff promptly, and it should be possible to intuitively indicate to the patient which emergency has occurred.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebrahimi Afrouzi et al. (US 11013655 B1) teaches an autonomous hospital bed. Herfert (US 2019/0307623 A1) teaches a method for transportation of patients in a hospital bed from one ward to another ward in a hospital. Blӧmer (EP 3494944 A1) teaches a hospital bed controlled by a control device. Hyde et al. (US 2014/0095011 A1) teaches a method for transporting and supporting patients. Dixon et al. (US 8048005 B2) teaches a hospital bed control apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.B.W./Examiner, Art Unit 3667  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667